UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

SIMONE L. GREGGS,                                 )
                                                  )
                     Plaintiff,                   )
                                                  )
                     v.                           )        Civil Action No. 12-1107 (RJL)
                                                  )
AUTISM SPEAKS, INC. et al,                        )
                                                  )
                     Defendants.                  )


                              MEMORAN~PINION
                                  (March   Z-6 , 2013) [#3]
       Plaintiff, Simone L. Greggs ("plaintiff' or "Greggs"), who is proceeding prose,

brings this action against Mark Roithmayr, Ann Gibbons, Pat deSaules, Tracy Wilbanks,

and Linda LePage (collectively, the "individual defendants"), in addition to Autism

Speaks Inc. ("Autism Speaks") (collectively, "defendants"), seeking declaratory and

injunctive relief, as well as compensatory and punitive damages, for numerous causes of

action relating to Autism Speaks' rescindment of an offer of employment to plaintiff.

Before the Court is defendants' Motion to Dismiss [Dkt. #3], contending that plaintiffs

complaint fails to state a claim for which relief can be granted. Upon consideration of the

parties' pleadings, relevant law, and the entire record therein, the defendants' Motion to

Dismiss is GRANTED.

                                     BACKGROUND

       Simone L. Greggs is a 44 year-old resident of Prince George's County, Maryland

with two children, one ofwhich is autistic. Compl.    ~~   7, 17, ECF No. 1. Plaintiff


                                              1
previously worked for several non-profit organizations in a fundraising and event

planning capacity, including the Robert F. Kennedy Center for Justice and Human

Rights.   !d.~   17.

       After being laid off from her previous employment, plaintiff applied for the Walk

Events Manager position at Autism Speaks in March 2012.             !d.~~   18-19. On March 26,

2012, Autism Speaks' Director of Talent Acquisitions, Pat DeSaules, reached out to

plaintiff for a preliminary interview and discussion about the Walk Events Manager

position. !d.    ~   20. On March 27 and April3, 2012, plaintiff had a telephone interview

and an in-person interview, respectively, with Autism Speaks' Executive Director Ann

Gibbons.   !d.~~       21-22. After another telephone interview with Autism Speaks' Regional

Director, Tracey Wilbanks, on April 5, 2012, plaintiff was invited to Autism Speaks'

Washington, D.C. office to meet with staff.       !d.~~   23-24.

       On April13, 2012, Autism Speaks offered plaintiff the position, which she

accepted via a signed offer letter.    !d.~   25. According to the plaintiff, Autism Speaks'

employment offer was contingent on a successful background check and drug test, which

she successfully passed on April23, 2012.         !d.~~   25, 28. As a result of her new position

with Autism Speaks, plaintiff declined an employment opportunity with the Democratic

National Committee at the end of April2012.           !d.~   33. On May 6, 2012, one day prior to

her start date, plaintiff contacted defendant Ann Gibbons regarding a day care issue with

her autistic son, who arrives home from school early on Wednesdays.            /d.~   29. Although

she proposed several ways to solve the problem, including working from home on

Wednesdays, plaintiff alleges that Gibbons was unreceptive and would only allow her to

                                                  2
delay her start date by one week to find the appropriate solution. /d. On that same day,

plaintiff was able to successfully resolve the day care issue, and immediately let Gibbons

know that working in the office on Wednesdays would no longer be a problem.               /d.~   30.

       The next day, however, plaintiff alleges that, via a conference call with defendants

Gibbons, DeSaules, Wilbanks, and Linda LePage, she learned that Autism Speaks was

rescinding its employment offer because it did not want to make any adjustments for the

provision of plaintiffs autistic child. /d.   ~   31. On May 8, 2012, plaintiff claims that she

filed a formal complaint with the Equal Employment Opportunity Commission

("EEOC"), alleging that defendants engaged in unlawful discriminatory employment

practices against her because she had a disabled child. /d.      ~~   15, 32. Plaintiff filed the

instant suit on July 6, 2012. See generally id. Alleging violations of numerous anti-

discrimination laws, as well breach of contract, plaintiff asks this Court to grant judgment

in her favor, in addition to compensatory and punitive damages and an award of costs and

fees. /d. Defendants moved to dismiss this action on July 30, 2012. See generally Defs.'

Mot. to Dismiss ("Defs.' Mot."), ECF No.3. For the following reasons, defendants'

motion is GRANTED.

                                         ANALYSIS

       The defendants move to dismiss plaintiffs complaint because it "fails to state any

viable cause of action against [d]efendants upon which relief can be granted." See Defs.'

Mem. in Supp. ofMot. to Dismiss ("Defs.' Mem.") at 2, ECF No. 3-1; Fed. R. Civ. P.

12(b)(6). Although the complaint is ambiguous as to the causes of action asserted, this

Court will assume that plaintiff alleges violations of Title VII of the Civil Rights Act of

                                                   3
1964 ("Title VII"), 42 U.S.C. §§ 2000(e) et seq., 42 U.S.C. § 1981, the Americans with

Disabilities Act ("ADA"), 42 U.S.C. § 12101 et seq., and a breach of contract claim. 1

Out of an abundance of caution, this Court will also presume that plaintiff intends to

bring the aforementioned claims against each of the individual defendants, as well as

defendant Autism Speaks, despite her use of the word "defendant" throughout the

complaint, without any specificity or plurality. See generally Compl.

       "While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need

detailed factual allegations, a plaintiffs obligation to provide the grounds of his

entitle[ment] to relief requires more than labels and conclusions, and a formulaic

recitation of the elements of a cause of action will not do." Bell At!. Corp. v. Twombly,

550 U.S. 544, 555 (2007) (alteration in original) (citations and internal quotations marks

omitted). The complaint "must contain sufficient factual matter, accepted as true, to state

a claim to relief that is plausible on its face." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(citation and internal quotation marks omitted). "[T]he [C]ourt need not accept

inferences drawn by plaintiffl] if such inferences are unsupported by the facts set out in

the complaint." Kowal v. MCI Commc'ns Corp., 16 F.3d 1271, 1276 (D.C. Cir. 1994).

The Court may, however, consider "any documents either attached to or incorporated in

1See Compl. ~ 1 ("[Plaintiff] has claims of discriminatory treatment and breach of
contract as a result of conduct by the [d]efendant that interferes with her right to be
employed based on a disability."); id. ~ 2 ("This is an action ... to redress [d]efendant's
unlawful employment practices and retaliation against [p ]laintiff ... in violation of ... 42
U.S.C. § 1981 ... Title VII of the Civil Rights Act of 1964 ... and the Americans with
Disabilities Act[.]"); id. ~ 5 ("[T]his action involves federal questions regarding the
deprivation of [p]laintiffs civil rights under Title VII, Section 1981 and the ADA."); id. ~
46 ("On May 7, 2012, [d]efendant had breach [sic] the contract by rescinding the
employment offer.").

                                              4
the complaint and matters of which [the court] may take judicial notice." EEOC v. St.

Francis Xavier Parochial Sch., 117 F.3d 621, 624 (D.C. Cir. 1997).

       Under the aforementioned standards, plaintiffs complaint is deficient for several

reasons. First, the complaint fails to plead any claim under either Title VII or 42 U.S.C. §

1981. A cause of action under Section 1981 may be brought when a plaintiff suffers an

injury flowing from the racially-motivated breach of his or her contractual relationship

with another party. See Domino's Pizza, Inc. v. McDonald, 546 U.S. 470, 480 (2006).

And Title VII proscribes employment discrimination on the basis of an "individual's

race, color, religion, sex, or national origin." 42 U.S.C. § 2000e-2(a). Far from the

typical Title VII or Section 1981 case, however, plaintiff is alleging that the defendants

"discriminated against [her] on the basis of her child's disability by denying her

reasonable accommodations in order to perform the job and to take care of her [a]utistic

child." Compl.   ~   35 (emphasis added); see also id.   ~~   2, 7, 39. Because plaintiffs

allegations of employment discrimination against the defendants do not "contain

sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its

face" under either Title VII or Section 1981, Iqbal, 556 U.S. at 678 (citation and internal

quotation marks omitted), her causes of actions based thereon must be dismissed.

       Second, the plaintiff has failed to exhaust her administrative remedies with respect

to the ADA and Title VII claims. The ADA incorporates the "powers, remedies, and

procedures" of Title VII, which includes the limitations period set forth in 42 U.S.C. §

2000e-5. 42 U.S.C. § 12117(a); see also Stewart v. Dist. of Columbia, No. 04-1444, 2006

WL 626921, at *3 (D.D.C. Mar. 12, 2006). Before initiating an action in federal court,

                                                5
"ADA plaintiffs, like those under Title VII, must exhaust their administrative remedies

by filing an EEOC charge and giving that agency a chance to act on it." Marshall v. Fed.

Express Corp., 130 F.3d 1095, 1098 (D.C. Cir. 1997); see also 42 U.S.C. § 2000e-

5(e)(1). More specifically, if a plaintiffwishes to bring a suit in federal court, his or her

complaint must be pending before the agency or the EEOC for at least 180 days, or

plaintiff must be notified by the EEOC of his or her right to sue through the issuance of a

right-to-sue letter, and bring suit within ninety days. 42 U.S.C. §§ 2000e-5(f)(1), 2000e-

16(c); see Hunter v. Dist. ofColumbia, No. 09-1491, 2012 WL 5974036, at *4 (D.D.C.

Nov. 29, 2012). "The purpose ofthe [administrative exhaustion] doctrine is to afford the

agency an opportunity to resolve the matter internally and to avoid unnecessarily

burdening the courts." Wilson v. Pefia, 79 F.3d 154, 165 (D.C. Cir. 1996).

       Accepting all of her allegations as true for purposes of this motion, plaintiff filed a

formal EEOC complaint on May 8, 2012, yet initiated the present action on July 6, 2012,

well before the 180-day window had run its course or plaintiff received a right-to-sue

letter from the EEOC. See Compl. ,-r 32; Pl.'s Opp'n to Defs.' Mot. to Dismiss ("Pl.'s

Opp'n") at 1, ECF No. 7. Indeed, plaintiff herself concedes that, four months after she

filed this lawsuit, she still had yet to receive a right-to-sue letter from the agency, and the

EEOC was still engaged in its investigation ofher claims. 2 See Pl.'s Opp'n at 1. Because


2 Defendants have supported their Rule 12(b)(6) motion with a notice of plaintiff's EEOC
charge of discrimination, attached as an exhibit to defendants' briefing. See Defs.'
Reply Mem. in Supp. of Mot. to Dismiss ("Defs.' Reply"), Ex. A, ECF No.8; Wiley v.
NEBF lnvs., No. 09-223,2010 WL 114953, at *1 n.l (D.D.C. Jan. 12, 2010) (court can
consider Notice of Charge without converting motion to dismiss into motion for summary
judgment). This administrative notice reflects that defendant Autism Speaks did not even
                                               6
plaintiff deprived the EEOC of the opportunity to resolve the present matter

administratively, her claims under Title VII and the ADA 3 in this court must be dismissed

for failure to exhaust administrative remedies. See Dahlman v. Am. Ass 'n ofRetired

Persons (AARP), 791 F. Supp. 2d 68, 75 (D.D.C. 2011) ("ordinarily, receipt of a notice of

right-to-sue letter is a condition precedent to the initiation of an ADA [or] Title VII ...

action in court."); Parkv. Howard Univ., 71 F.3d 904,907 (D.C. Cir. 1995) ("Only after

the EEOC has notified the aggrieved person of its decision to dismiss or its inability to

bring a civil action within the requisite time period can that person bring a civil action

herself.").

       Last, the complaint fails to assert a viable cause of action for breach of contract

against either the individual defendants or Autism Speaks. In her complaint, plaintiff

contends that she was given an offer of employment by defendant Autism Speaks on

April13, 2012, which she "sign[ed] and faxed back to the organization." Compl. ~ 25.

Although the employment offer was contingent on her passing a background check and

drug test, plaintiff successfully completed such tests, and was given a start date of May 7,

2012. See id.   ~~   25, 28. Plaintiff argues that, when Autism Speaks rescinded her


receive notice of plaintiffs discrimination charge from the EEOC until, at the earliest,
October 12, 2012, over three months after plaintiff filed the instant suit. See generally
Compl.; Defs.' Reply, Ex. A.
3 Additionally, the notice of plaintiffs EEOC charge of discrimination, see Defs.' Reply,

Ex. A, also demonstrates that plaintiff failed to assert a Title VII discrimination claim
against defendants. This is yet another ground upon which plaintiffs Title VII claim is
deficient. See Howard v. Fenty, 580 F. Supp. 2d 86, 90 (D.D.C. 2008) ("Plaintiffs must
exhaust their Title VII claims prior to raising them for the first time in a lawsuit, and the
law in this Circuit is clear that an allegation as to one type of discrimination does not
exhaust all administrative remedies as to another type of alleged discrimination.").
                                               7
employment offer on May 7, 2012, defendants committed a breach of contract. See id. ,-r,-r

31,42-47.

       As an initial matter, even if the offer letter could properly be construed as an

employment contract, plaintiff cannot assert a claim for breach of contract against the

individual defendants because they were not parties to the alleged contract. More

specifically, the offer letter is unambiguously between plaintiff and defendant Autism

Speaks, and makes no mention of any of the individual defendants. See Defs.' Mot., Ex.

A at 1 ("On behalf of Autism Speaks, we are pleased to confirm our offer of

employment."). As such, plaintiffs contract-based claim against Mark Roithmayr, Ann

Gibbons, Pat deSaules, Tracy Wilbanks, and Linda LePage fail.

       With regard to plaintiffs breach of contract claim against Autism Speaks, plaintiff

does not contend that the employment offer at issue is anything but an offer of at-will

employment with Autism Speaks, which can be terminated "by either party for any

reason, or no reason, at any time." Hopkins v. Blue Cross and Blue Shield Ass 'n, No. 10-

900, 2010 WL 5300536, at *3 (D.D.C. Dec. 21, 2010). Indeed, it is long-standing

precedent in the District of Columbia that "unless a contrary contractual intent is clearly

expressed, all employment is at-will." Turner v. Fed. Express Corp., 539 F. Supp. 2d

404, 410 (D.D.C. 2008) (citation omitted). Thus, even ifthe offer letter is deemed an

employment contract, plaintiff does not allege that it alters her at-will employment status

with Autism Speaks in any way, and the offer letter's language is consistent with an at-

will employment relationship. See generally Compl.; Defs.' Mot., Ex. A at 1 ("You are

being employed as an 'employee-at will,' which means your employment and

                                              8
compensation may be terminated, with or without cause, and with or without notice, at

any time, by either Autism Speaks or yourself."). And under the at-will employment

doctrine, Autism Speaks had the capacity to withdraw the offer or cease the employment

relationship with plaintiff at any time, a right which Autism Speaks properly exercised on

May 7, 2012. See Daisley v. Riggs Bank, NA., 372 F. Supp. 2d 61,67 (D.D.C. 2005)

("Termination of employment, then, does not breach an at-will employment contract,

because by its very terms the agreement contemplates that either party may end the

employment relationship, with or without cause."); Adams v. George W. Cochran & Co.,

597 A.2d 28,30 (D.C. 1991). Accordingly, plaintiffs breach of contract claim must be

dismissed because it fails to state a claim for which relief can be granted.

                                      CONCLUSION

       For all of the foregoing reasons, the Court GRANTS the defendants' Motion to

Dismiss [Dkt. #3]. An Order consistent with this decision accompanies this

Memorandum Opinion.




                                              9